      Case 3:19-cv-00571-ALB-SMD Document 1 Filed 08/08/19 Page 1 of 4



                                                                                ":7)
                       IN THE UNITED STATES DISTRICT COURT             4'"



                      FOR THE MIDDLE DISTRICT OF ALABAM,A                        p 14: 02
                               EASTERN DIVISION         t";B


 Sandra Capps,

               Plaintiff,

        V.                                                  Civjil Action No.

 Winn-Dixie Stores, Inc.,
                                                                  - eiv-5-11
               Defendant.


                                  NOTICE OF REMOVAL




       Defendant Winn-Dixie Montgomery,LLC,incorrectly named in the Complaint

as Winn-Dixie Stores, Inc., by and through the undersigned counsel, gives notice of

removal of the above-captioned civil action pursuant to 28 U.S.C. §§ 1332(a),

1441(b), and 1446(b)-(c), and shows as follows:

       1.     Plaintiff Sandra Capps ("Capps") alleges in her Complaint she is an

individual Alabama resident.

       2.     Defendant Winn-Dixie Montgomery, LLC is a Florida corporation.

       3.     The citizenship of fictitious defendants is disregarded pursuant to 28

U.S.C. § 1441(b)(1).


I Winn-Dixie Montgomery,LLC was incorrectly identified in the Complaint as Winn-Dixie Stores,
Inc., which is also a Florida corporation.


                                          Page 1 of4
        Case 3:19-cv-00571-ALB-SMD Document 1 Filed 08/08/19 Page 2 of 4

Sandra Capps v. Winn-Dixie Stores, Inc.
Notice ofRemoval


         4.       On July 9, 2019, Plaintiff filed a Complaint in the Circuit Court of

Russell County,Alabama alleging that on or about July 24,2017,Plaintiffslipped and

fell on Defendant's premises due to Defendant's negligence.

         5.       This notice is filed within 30 days of service ofthe Complaint.

         6.       In the Complaint, Plaintiff claims the amount in controversy does not

exceed $74,999.00.

         7.        Although 28 U.S.C.§ 1446(c)provides"the sum demanded in good faith

in the initial pleading shall be deemed to be the amount in controversy," the statute

provides an exception, such that "the notice of removal may assert the amount in

controversy if the initial pleading seeks --       (ii) a money judgment, but the State

practice ... permits recovery of damages in excess of the amount demanded." 28

U.S.C. § 1446(c)(2)(A)(ii).

         8.       As this Court has previously noted: "Alabama ... permits recovery of

damages exceeding the amount claimed in the ad damnum clause." Harris v.

Aghababaei,81 F.Supp.3d 1278, 1281(M.D. Ala. 2015)(citing Ala. R. Civ. P. 54(c)

("Except as to a party against whom a judgment is entered by default, every final

judgment shall grant the relief to which the party in whose favor it is rendered is

entitled, even if the party has not demanded such relief in the party's pleadings.")).




                                          Page 2 of4
         Case 3:19-cv-00571-ALB-SMD Document 1 Filed 08/08/19 Page 3 of 4

Sandra Capps v. Winn-Dixie Stores, Inc.
Notice ofRemoval


         9.       On December 21,2018,Plaintiffsent a settlement demand to Defendant,

in which Plaintiff identified $18,486.26 in medical expenses and stated:

         it would certainly be reasonable, and probably too conservative to
         assume that a Russell Countyjury would apply a multiplier ofat least ten
         times special damages. Even this conservative approach would yield a
         verdict for general damages in excess of$180,000.00.

Exhibit 1 at p. 7 of8. Thus,Plaintiffs conservative estimate ofthe actual amount in

controversy is in excess of$180,000.00, which far exceeds thejurisdictional threshold

required for removal.

         10.      The Court is permitted to consider "other paper from which it may ... be

ascertainecr the amount in controversy is met. 28 U.S.C. § 1446(b)(3).

         11.      Defendant has demonstrated by a preponderance of the evidence the

damages sought by Plaintiff establish the amount in controversy, based on Plaintiffs

analysis of the likely verdict amount.

         12.      Pursuant to 28 U.S.C.§ 1446(a), Defendant files herewith as Exhibit 2,a

copy ofall civil processes, pleadings and orders served on Defendant in Sandra Capps

v. Winn-Dixie Stores, Inc., Civil Action No.57-CV-2019-900192,in the Circuit Court

of Russell County, Alabama.

         WHEREFORE,the aforesaid action is hereby removed from the Circuit Court

ofRussell County,Alabama to the United States District Courtfor the Middle District

of Alabama, Eastern Division.




                                          Page 3 of4
        Case 3:19-cv-00571-ALB-SMD Document 1 Filed 08/08/19 Page 4 of 4

Sandra Capps v. Winn-Dixie Stores, Inc.
Notice ofRemoval


                                              Respectfully submi ed,



                                              Ri ard W.Lewis( B-1812-L75R))
                                              Brandi B. Frederick(ASB-4725-B59B)
                                              Attorneys for Defendant Winn-Dixie
                                              Montgomery, LLC

OF COUNSEL:

 Austill Lewis Pipkin & Maddox,P.C.
600 Century Park South
Suite 100
Birmingham, AL 35226
(205)870-3767 phone
(205)870-3768 fax
r-lewis@rnaplaw.corn
bfrederickgrnaplaw.com


                                     CERTIFICATE OF SERVICE

      I hereby certify that, on the 8 th day of August,2019,I have served a copy of
the above and foregoing on counsel for all parties by:

X                 United States Mail, postage prepaid and properly addressed to:

David C. Rayfield
Waldrep Mullin & Callahan, LLC
P.O. Box 351
Columbus, GA 31902
Email Address: davidrayfield@waldrepmullin.com
   Attorney For: Sandra Capps




                                              OF COUNSEL




                                            Page 4 of4
